Case 1:18-cv-01145-FB-SJB Document 71 Filed 06/12/19 Page 1 of 1 PagelD #: 334

The MacMain
Law Group LLC

433 W. Market Street * Suite 200 * West Chester, PA 19382 * www.macmainlaw.com

 

David J. MacMain

Telephone: (484) 318-7703
Facsimile: (484) 328-3996

Email: dmacmain@macmainlaw.com

June 12, 2019

Via ECF

Judge Frederic Block

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: ‘Tuline Jenkins, et al. v. New York City, et al., CV-18-1145(FB)(SJB)

Dear Judge Block,

I write to inform you that the parties in the Tuline Jenkins, et al. v. New York
City, et al. matter have reached an agreement with regards to settlement. The parties
have agreed to voluntarily dismiss all individually named defendants from the matter and
have come to an agreement between the plaintiffs and remaining institutional defendants.
The settlement agreement is subject to approval of the New York State Surrogates Court.
Once approval is given, the parties will move forward with executing a confidential
settlement agreement and a stipulation of dismissal. We are respectfully asking that this
matter be held in abeyance until the appropriate paperwork can be completed and
approved. Thank you for your kind attention to this matter.

Respectfully Yours,

U)/

David J. MacMain

Ce: — Richard Brewster, Esq.
Andrew Rauchberg, Esq.
Copatrick Thomas, Esq.
Paul A. Sanders, Esq.
Stephen Kovatis, Esq.
Ira Weinstein, Esq.
